United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-5155                                                September Term, 2020
                                                                      1:20-cv-00982-UNA
                                                      Filed On: January 12, 2021
Zachary Johnson and Russell Hill,

              Appellants

       v.

William P. Barr, U.S. Attorney General, et al.,

              Appellees

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Katsas, Rao, and Walker, Circuit Judges

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant Zachary Johnson. See
Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing, the
motion for appointment of counsel, and the motion to recuse, it is

       ORDERED that the motion for appointment of counsel be denied. In civil cases,
appellants are not entitled to appointment of counsel when they have not demonstrated
any likelihood of success on the merits. It is

      FURTHER ORDERED that the motion to recuse be denied. Appellant has
provided no grounds warranting recusal. See 28 U.S.C. § 455. It is

        FURTHER ORDERED AND ADJUDGED that the district court’s April 28, 2020
order dismissing the action without prejudice as to appellant Zachary Johnson be
affirmed. The district court correctly concluded that Johnson’s claims under the Federal
Tort Claims Act for violations of the Fifth Amendment’s Takings Clause are barred by
sovereign immunity. See FDIC v. Meyers, 510 U.S. 471, 478 (1994). The district court
also correctly concluded that Johnson’s claims against federal judges are barred by
judicial immunity. See, e.g., Atherton v. D.C. Office of Mayor, 567 F.3d 672, 682 (D.C.
Cir. 2009).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after the
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-5155                                                September Term, 2020

resolution of any timely petition for rehearing or petition for rehearing en banc. See
Fed. R. App. P. 41(b); D.C. Cir. Rule 41.


                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2